909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Donald C. MORGAN.
No. 90-1094.
United States Court of Appeals, Federal Circuit.
July 26, 1990.

Before NIES, Chief Judge,* PAULINE NEWMAN, Circuit Judge, and WILLIAM D. BROWNING, Judge**.
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Chief Judge Nies assumed the position of Chief Judge on June 27, 1990


**
 Judge William D. Browning of the United States District Court for the District of Arizona, sitting by designation